DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 4-16-21.

Response to Amendment

3.	Acknowledgment is made of the amendment(s) to claim 21 in the timely response filed 4-16-21.

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Sullivan (33,126) on 4-27-21
The application has been amended as follows: 

Before the entire claim of claim 3 inserted, - - Claims 1 and 2 (cancelled). - - 

After the entire claim of claim 17 and before the entire claim of claim 21 inserted  - - Claims 18-20   (cancelled). - - .

Allowable Subject Matter

5.	Claims 3-17 and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 21-22, Burke et al and / or the cited pertinent art does not anticipate nor render obvious a slider having an indicator adapted to align with said at least one graduation mark and being selectively moveable along said elongated body so that when said gauge is positioned within said container, said slider is selectively moveable along said elongated body so that said indicator aligns with said top surface of said material located within said container.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856